UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7241


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FRANKLIN SHURON JONES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (2:05-cr-00029-FL-1)


Submitted:    October 14, 2009              Decided:   October 26, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Robert Bell, III, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.    Robert Jack Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Franklin    Shuron    Jones   appeals   the   district   court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Jones, No. 2:05-cr-

00029-FL-1 (E.D.N.C. filed June 30, 2009; entered July 1, 2009).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2